Citation Nr: 0112668	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, wherein the veteran's claims for an 
increased evaluation for PTSD and service connection for 
bilateral defective hearing were denied.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Prior to determining the veteran's claims for an increased 
evaluation for PTSD and service connection for bilateral 
defective hearing, VA must ensure that it has fulfilled its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

The veteran contends that the RO erred by failing to increase 
the evaluation for his service-connected PTSD.  He contends 
that he has symptomatology of serious occupational and social 
impairment manifested by an inability to secure employment, 
lack of communication with family members, hyper-vigilance, 
sleep difficulties, emotional detachment, concentration 
problems, irritability, isolated life style and depression, 
which more closely reflect a 70 percent evaluation.

The Board notes that that although the veteran was given a VA 
psychiatric examination in October 1998, it does not appear 
that the examination is adequate to permit disability 
evaluation.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204(1994).  An additional psychiatric examination 
must be conducted, and the examiner should provide a Global 
Assessment of Functioning (GAF) score and define what the 
score represents based on specific findings in accordance 
with the appropriate edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.

The Board also notes that the veteran is in disagreement with 
the initial evaluation assigned for his service-connected 
PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court recognized a distinction between the veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction - 
consideration of "staged" ratings and the adequacy of the 
statement of the case.  Staged ratings allow for the 
assignment of separate ratings for separate periods of time 
based on the facts found.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.

The veteran also contends that the RO erred by denying 
service connection for bilateral defective hearing.  He 
served as a gunner and a mortar man in Vietnam and contends 
that his hearing loss is attributable to exposure to noise in 
service.

The Board observes that the RO has not, to date, considered 
the application of 38 U.S.C.A. § 1154(b) or 38 C.F.R. 
§ 3.304(d) with respect to combat veterans in adjudicating 
the claim of entitlement to service connection for bilateral 
defective hearing.  This is pertinent due to the veteran's 
assertion that his hearing loss is due to exposure to noise 
while serving in Vietnam.  In light of the foregoing, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 1376 
(Fed. Cir. 2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his PTSD since March 1999 
and for bilateral defective hearing since 
service.  After obtaining the necessary 
releases, the RO should then contact the 
providers and request copies of all 
relevant medical records that have not 
previously been obtained.  All records 
should be associated with the claims 
file. 

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  All indicated 
tests and studies, including 
psychological testing should be done if 
deemed appropriate by the examiner.  In 
addition, the examiner's findings must 
address the presence or absence of the 
manifestations as described in 38 C.F.R. 
§ 4.130 (2000).  The examiner should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's social and industrial 
adaptability.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning thereof.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations to include 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  
Consideration should specifically be 
given to the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If any benefit sought by 
the veteran continues to be denied, he 
and his representative must be furnished 
with a supplemental statement of the case 
and be allowed a reasonable amount of 
time to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


